Source ETF Trust 125 Park Avenue 25th Floor New York, New York 10017 September 12, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: John Grzeskiewicz Re: Source ETF Trust (the “Trust”): Request for Acceleration of the Effective Date of Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A, as Filed September 12, 2014 (File Nos. 333-196912 and 811-22977) Dear Mr. Grzeskiewicz: Pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby request that the effective date of the above-captioned Registration Statement be accelerated so that the same will become effective on Monday, September 15, 2014, or as soon as practicable thereafter. In connection with this request, Fund Source US LLC, the underwriter for the Trust, has also signed this letter requesting acceleration. Very truly yours, Source ETF Trust Fund Source US LLC /s/ J. Garrett Stevens /s/ Jennifer DiValerio By: J. Garrett Stevens By: Jennifer DiValerio Title: President Title: President
